Citation Nr: 1007856	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the Appellant's claim of entitlement to service connection 
for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1990 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the Appellant's claim of entitlement to service 
connection for a bipolar disorder.  

The issue of whether new and material evidence has been 
received to reopen the Appellant's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
has been raised by the record, but has not been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction 
over the issue.  It is referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  


REMAND

In his February 2006 Appeal to the Board (VA Form 9), the 
Appellant advanced that the December 14, 1993, rating 
decision denying service connection for a bipolar disorder 
was "wrong" in determining that the Veteran's bipolar 
disorder existed prior to service entrance.  In a December 
2006 written statement, the Appellant clarified that the RO 
had committed "C.U.E." in its prior decision denying 
service connection.  In his Statement of Accredited 
Representative in Appealed Case (VA Form 646), the accredited 
representative clarifies that the Veteran "contends that he 
was wrongly denied service connection for [a] bipolar 
disorder by rating decision of December 14, 1993."  The RO 
has not had an opportunity to address the issue of whether 
the December 14, 1993, rating decision denying service 
connection for a bipolar disorder was clearly and 
unmistakably erroneous.  The Board finds that issue to be 
inextricably intertwined with the issue of whether new and 
material evidence has been received to reopen the Appellant's 
claim of entitlement to service connection for a bipolar 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

An October 2006 VA Decision on Waiver of Indebtedness (VA 
Form 4-1837) indicates that the Veteran was in receipt of 
Social Security Administration (SSA) benefits.  Documentation 
of the Veteran's SSA award of disability benefits, if any, 
and the evidence considered by the SSA in granting or denying 
the Veteran's claim is not of record.  The VA's duty to 
assist the Appellant includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

2.  Then adjudicate the issue of whether 
the December 14, 1993, rating decision 
denying service connection for a bipolar 
disorder was clearly and unmistakably 
erroneous.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the Appellant's 
claim of entitlement to service 
connection for a bipolar disorder.  If 
the benefit sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application to reopen, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Appellant should be given 
the opportunity to respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

